UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: MARK S. CORNEAL,                 
                              Debtor.


MARTHA WELTON HARRIMAN,
       Party in Interest-Appellant,
                                                  No. 01-2335
                 v.
BRIAN A. GOLDMAN, Chapter 7
Trustee for the Bankruptcy Estate of
Mark S. Corneal,
                   Trustee-Appellee.
                                        
         Appeal from the United States District Court
          for the District of Maryland, at Baltimore.
         William M. Nickerson, Senior District Judge.
(CA-00-3536-JFM, CA-01-504-WMN, BK-99-55797, AP-99-5765)

                      Submitted: October 1, 2002

                      Decided: December 13, 2002

  Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Alfred Lawrence Toombs, GREENBELT PROFESSIONAL CEN-
TER, Greenbelt, Maryland, for Appellant. Gerard R. Vetter, GOLD-
MAN & VETTER, P.A., Baltimore, Maryland, for Appellee.
2                          In Re: CORNEAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Martha Welton Harriman appeals a district court order dismissing
as moot her consolidated appeals of bankruptcy court orders relating
to a stock sale. Finding no error, we affirm.

                                  I.

   Mark S. Corneal filed for Chapter 7 bankruptcy protection on April
29, 1999. The trustee of his estate, Brian A. Goldman, filed an adver-
sary complaint seeking to avoid a prepetition transfer of stock in Old
Island Hotel, Inc. ("Old Island") from Corneal to an entity known as
"Preservation Trust." On February 2, 2000, the bankruptcy court
granted Goldman’s motion for default judgment; and, on April 20,
2000, the court ordered that Old Island cancel the stock certificate
previously issued to Preservation Trust and issue a new certificate to
Goldman ("the avoidance orders").

   On November 21, 2000, in the related bankruptcy proceeding, the
bankruptcy court granted Goldman’s motion to sell the Old Island
stock to Old Island free and clear of all liens ("the sale order"). The
court stayed its order until December 1, 2000.

   On November 29, 2000, Harriman moved to intervene in the adver-
sary proceeding, moved for relief from the avoidance orders, and filed
an emergency motion to stay the sale order. Harriman contended that
she held a security interest in the stock based on a 1998 agreement
with Preservation Trust.

   The bankruptcy court denied the emergency motion to stay on
November 30, 2000, holding that Harriman had no right to challenge
the sale order because the transfer of the stock to Preservation Trust
had been avoided. That same day, Harriman appealed the sale order
                            In Re: CORNEAL                            3
and the denial of her emergency stay motion. Harriman also moved
to stay the sale order pending appeal, but the bankruptcy court denied
that motion on December 1, 2000. In addition, Harriman moved
unsuccessfully in the district court to stay the sale order. On Decem-
ber 2, 2000, Goldman sold the stock to Old Island.

  On January 3, 2001, the bankruptcy court denied as untimely Harri-
man’s motion to intervene in the adversary proceeding and denied as
moot her motion to set aside the sale order, see Fed. R. Civ. P. 60(b).
Harriman subsequently appealed these rulings, and the district court
consolidated these appeals with Harriman’s other appeals.

   Goldman moved to dismiss the consolidated appeals as moot on the
ground that unless a sale is stayed pending appeal, the appeal of an
order authorizing a bankruptcy trustee’s sale of estate property does
not affect the validity of a sale to a good faith purchaser. See
11 U.S.C.A. § 363(m) (West 1993). Harriman argued that § 363(m)
was inapplicable since she had been denied proper notice of the sale.
The district court concluded, however, that Harriman had not been
entitled to notice because the avoidance of the stock transfer to Pres-
ervation Trust had terminated her interest in the stock. And, although
Harriman had sought to intervene in the adversary proceeding, the
district court concluded the bankruptcy court was within its discretion
in denying the motion as untimely because the time for appealing the
adversary proceeding had already expired. See Houston Gen. Ins. Co.
v. Moore, 193 F.3d 838, 840 (4th Cir. 1999).

   Harriman also argued to the district court that § 363(m) did not
moot her challenge to Old Island’s good faith. However, § 363(m)
aside, the district court concluded that Harriman had no standing to
challenge the sale because the transfer to Preservation Trust had been
avoided and Harriman’s motion to intervene in the adversary proceed-
ing had been properly denied as untimely.

                                  II.

  Harriman contends that the district court erred in dismissing her
consolidated appeals as moot. Having reviewed the parties’ briefs, we
conclude that the district court correctly decided the issues before it.
Accordingly, we affirm on the reasoning of the district court. See
4                      In Re: CORNEAL
Harriman v. Goldman (In re Corneal), No. JFM-00-3536 (D. Md.
July 20, 2001).

                                                 AFFIRMED